FINAL COPY
294 Ga. 593


 S13G0602. GEORGIA DEPARTMENT OF NATURAL RESOURCES et
      al. v. CENTER FOR A SUSTAINABLE COAST, INC. et al.


      HUNSTEIN, Justice.

      We granted certiorari in this case to determine whether the doctrine of

sovereign immunity presents a bar to injunctive relief at common law. For the

reasons set forth below, we find that sovereign immunity bars injunctive relief

against the State at common law, and therefore, we overrule Intl. Business

Machines Corp. v. Evans, 265 Ga. 215 (453 SE2d 706) (1995).

      On April 5, 2011, Appellees Center for a Sustainable Coast, Inc., David

R. Egan, and Melinda A. Egan (collectively, “the Center”) filed a declaratory

judgment suit against Appellants Georgia Department of Natural Resources

(“DNR”), by and through its Director, Mark Williams; DNR’s Coastal

Resources Division (“CRD”), by and through its director A.G. “Spud”

Woodward; and A.G. “Spud” Woodward in his official capacity as director of

CRD (collectively, “the State”). In its suit, the Center seeks to enjoin the State

from issuing Letters of Permission (“LOPs”) to third parties authorizing land
alterations to property within the jurisdiction of the Shore Protection Act (“the

Act”). OCGA § 12-5-230 et seq. The Center maintains that the State violates

the Act each time it issues LOPs for activities on lands covered by the Act.

      The trial court granted the State’s motion to dismiss the Center’s petition,

finding that the Center was not entitled to declaratory relief because the State

had not waived sovereign immunity, and, even if it had, there was no justiciable

controversy. Additionally, the trial court dismissed the Center’s request for

injunctive relief based on its conclusion that this claim was directly dependent

upon the viability of its declaratory judgment claim. The trial court also

dismissed the Center’s injunctive relief claim because the statute pursuant to

which the Center sought injunctive relief, OCGA § 12-5-245, did not contain a

waiver of sovereign immunity, and therefore, an injunction against the State was

barred.

      The Court of Appeals affirmed in part and reversed in part, finding that

the trial court had correctly dismissed the Center’s declaratory judgment claim

as non-justiciable but improperly dismissed the injunctive relief claim. Center

for a Sustainable Coast, Inc. v. Ga. Dept. of Natural Resources, 319 Ga. App.

205 (734 SE2d 206) (2012).           The Court of Appeals concluded that

                                        2
“[p]retermitting whether OCGA § 12-5-245 permits a claim for injunctive relief,

the Center is able to bring such a claim without running afoul of sovereign

immunity.” Id. at 209. Relying on this Court’s decision in IBM v. Evans, supra,

the Court of Appeals found that the Center had sufficiently alleged that the

State’s actions in issuing LOPs constituted ultra vires conduct and that the

common law forbids the State from cloaking itself in sovereign immunity while

performing illegal acts to the detriment of its citizens. Center for a Sustainable

Coast, 319 Ga. App. at 209. We granted certiorari to determine whether the

Court of Appeals erred by finding that sovereign immunity was no bar to

injunctive relief at common law, and whether, if the Court of Appeals did not

err, the Center properly stated a claim for common law injunctive relief.1

      In enacting the Act, the Georgia General Assembly sought to protect the

State’s vital natural resource system of coastal sand dunes, beaches, sandbars,

and shoals by restricting development and land alterations in coastal areas.

OCGA § 12-5-231. Thus, the Act allows “only activities and alterations of the


      1
       We declined to grant certiorari as to the Court of Appeals’ disposition of
the Center’s claims for declaratory judgment, claims pursuant to the United States
Constitution, and claims for attorney fees. Therefore, this opinion does not
address these issues.
                                        3
sand dunes and beaches which are considered to be in the best interest of the

state and which do not substantially impair the values and functions of the

sand-sharing system.” Id. To enforce these restrictions, the Act has required a

permit for any activity that alters the natural topography or vegetation of any

area within the jurisdiction of the Act:

             No person shall construct or erect any structure or construct,
      erect, conduct, or engage in any shoreline engineering activity or
      engage in any land alteration which alters the natural topography or
      vegetation of any area within the jurisdiction of [the Act], except in
      accordance with the terms and conditions of a permit therefor issued
      in accordance with [the Act]. A permit may authorize the
      construction or maintenance of the project proposed in an
      application. After construction of a project pursuant to a permit, the
      project may be maintained without a permit so long as it does not
      further alter the natural topography or vegetation of the site or
      increase the size or scope of the project.

OCGA § 12-5-237 (a) (2012).2 Parties requesting land alterations covered under

the Act must file a detailed application. OCGA § 12-5-238.3 After receipt of


      2
         As discussed below, the Georgia legislature amended the Act in 2013. The
version quoted here was in effect at the time the Center filed its petition with the
trial court and during the time in which the Center contends the State issued illegal
LOPs.
      3
       Application requirements include filing copies of the deed of the property,
the plat showing the boundaries of the proposed site, and the site plan, as well as
providing the names and addresses of all landowners adjoining or abutting the
land for the proposed project. See OCGA § 12-5-238.
                                           4
the application, a committee within the DNR is required to provide public notice

of the proposed project at least 30 days before acting on the application. OCGA

§§ 12-5-235; 12-5-239 (b).

      In its complaint, the Center alleges that the State has violated the Act by

issuing LOPs to authorize land alterations within the Act’s jurisdiction rather

than adhering to the Act’s permit requirement. The Center maintains that the

State is without legal authority under the Act to issue LOPs, and that under the

State’s illegal scheme circumventing the permit process, the Center is denied its

rights to public notice and comment. We assume for purposes of this appeal that

these allegations are true. See Cardinale v. City of Atlanta, 290 Ga. 521, 522

(722 SE2d 732) (2012) (de novo review applies to the dismissal of a complaint

for failure to state a claim upon which relief could be granted and the complaint

is construed in the light most favorable to the plaintiff).

      1. In light of new developments since the Court of Appeals issued its

opinion, we must first address whether this case is now moot. In May 2013,

legislation was enacted expressly allowing the DNR to issue LOPs under the Act

under certain circumstances. Ga. L. 2013, p. 874, §§ 1, 2, 3. See OCGA §§ 12-

5-234 (a) (5) (the DNR shall have the authority “[t]o issue letters of permission

                                        5
and impose a reasonable fee for processing such letters of permission”); 12-5-

237 (b) (2) (“No permit shall be required for any activity conducted pursuant to

a letter of permission.”). These amendments to the Act became effective on July

1, 2013.

      “‘It is a rather fundamental rule of both equitable jurisprudence and

appellate procedure, that if the thing sought to be enjoined in fact takes place,

the grant or denial of the injunction becomes moot.’” Jackson v. Bibb County

School Dist., 271 Ga. 18, 19 (515 SE2d 151) (1999). When the remedy sought

in the trial court is no longer available, then the matter is moot and no longer

subject to appeal. Brown v. Spann, 271 Ga. 495 (520 SE2d 909) (1999) (case

was moot because the sale of a radio station’s broadcast license sought to be

enjoined by the plaintiffs had already occurred by the time the appeal was

heard).

      Here, the Center seeks to stop the DNR from issuing LOPs without lawful

authority. This relief is still attainable by the Center: the remedy of enjoining

the State from issuing LOPs, or the State voluntarily ceasing to issue LOPs, has

not occurred. Therefore, even though under the new law the Center may now

face greater difficulty proving the merits of its claim, the case is not moot. See

                                        6
Richardson v. Phillips, 302 Ga. App. 305, 311 (2) (690 SE2d 918) (2010) (case

was not moot because the relief sought by the plaintiff was still available to him

despite prior business transactions).

      This is also not a case where the Court is being asked to determine an

abstract question which does not arise upon existing facts or rights. See Collins

v. Lombard Corp., 270 Ga. 120 (1) (508 SE2d 653) (1998) (“a case is moot

when its resolution would amount to the determination of an abstract question

not arising upon existing facts or rights”). Instead, there is a concrete question

of whether the Center could enjoin the State from issuing LOPs even under the

new law. For example, the new law specifically defines LOPs as authorization

to conduct a proposed activity on land protected by the Act, as long as that

activity is “either within the physical perimeter of an existing serviceable project

or involves the construction and removal of a project or other temporary activity

that concludes within six months.” OCGA § 12-5-232 (9.1). The Center may

still have a challenge against any LOP that does not meet this definition, and

without the benefit of discovery, we cannot conclude definitiv         ely that all of

the LOPs about which the Center complains meet this criteria. Thus, the

existing facts do not make the legal issue of whether the State’s issuance of

                                         7
LOPs is an ultra vires act an abstract question, and the Center may still be able

to achieve the injunctive relief it seeks. Cf. City of Comer v. Seymour, 283 Ga.

536, 537 (661 SE2d 539) (2008) (the case was moot where operation of a

haunted house sought to be enjoined had ceased and therefore any judicial

determination would be an abstract exercise unrelated to any existing facts).

      2. Turning to the issue of sovereign immunity, our review of this question

of law is de novo. See Luangkhot v. State, 292 Ga. 423, 424 (736 SE2d 397)

(2013). The Court of Appeals relied heavily on our holding in IBM v. Evans,

supra, to hold that sovereign immunity did not bar the Center’s claim for

injunctive relief at common law.            Having thoroughly reviewed the

underpinnings of this holding, we now hold that sovereign immunity is a bar to

injunctive relief at common law, and thus, we overrule IBM v. Evans.

      In IBM v. Evans, plaintiff IBM sued the Georgia Department of

Administrative Services (“DOAS”) and its commissioner in his official capacity

to enjoin the DOAS’ award of a state contract to a third party, or, in the

alternative, to have DOAS re-bid the contract. 265 Ga. at 215. DOAS and the

commissioner both argued that sovereign immunity barred injunctive relief

against them, and the trial court dismissed the action on this ground. Id. at 215-

                                        8
216. We disagreed, recognizing “an exception to sovereign immunity where a

party seeks injunctive relief against the state or a public official acting outside

the scope of lawful authority.” Id. at 216. We explained that “[t]o avoid the

harsh results sovereign immunity would impose, the court has often employed

the legal fiction that such a suit is not a suit against the state, but against an

errant official, even though the purpose of the suit is to control state action

through state employees.” Id. We noted that if an act was legal, then sovereign

immunity applied, but that if an act was illegal, then sovereign immunity was no

bar. Id. In an effort to clarify the “legal fictions and circular reasoning”

surrounding sovereign immunity, we recognized an “exception” to sovereign

immunity to permit, what we hoped, would be “a more logical analysis.” Id.

We held that this “exception” was separate and distinct from a “waiver,” and

therefore, we were not barred by our constitutional provisions granting only the

General Assembly the power to waive the State’s sovereign immunity. Id.

      After a full review of this case and the history of sovereign immunity in

our State, we find that IBM v. Evans is unsound for four reasons: (1) the clear

language of our Constitution authorizes only the General Assembly to waive

sovereign immunity; (2) our Constitution does not provide for an exception to

                                        9
the General Assembly’s exclusive authority to waive sovereign immunity; (3)

in IBM v. Evans we mischaracterized a waiver of sovereign immunity as an

exception to sovereign immunity; and (4) cases we relied on in IBM v. Evans

either predate the incorporation of sovereign immunity into our state

Constitution or ignored the impact thereof.

      First, a brief history of sovereign immunity in Georgia shows that only the

General Assembly may waive sovereign immunity for the State. In 1784,

Georgia adopted the common law doctrine of sovereign immunity, which

protected governments at all levels from unconsented-to legal actions. Gilbert

v. Richardson, 264 Ga. 744 (1) (452 SE2d 476) (1994). This common law

doctrine of sovereign immunity was afforded constitutional status in 1974. Id.

at 745, n. 2. The 1974 amendment provided that sovereign immunity was

expressly reserved and could only be waived by our Constitution or legislature.

See R. P. Sentell, Jr., Local Government Tort Liability: The Summer Of ’92, 9

Ga. St. U.L. Rev. 405, 407 (1993). We thus recognized that the courts no longer

had the authority to abrogate or modify the doctrine, as they had when sovereign

immunity was a product of the common law rather than constitutional law.

Sheley v. Bd. of Public Ed. for City of Savannah, 233 Ga. 487 (212 SE2d 627)

                                       10
(1975) (“Because of the adoption of this constitutional amendment, and it is

now effective as a part of our Constitution, we hold that the immunity rule as it

has heretofore existed in this state cannot be abrogated or modified by this

court.”).

      The Constitution of 1983 changed this express reservation of sovereign

immunity to the legislature. Pursuant to the constitutional amendments of 1983,

the State had the power to waive sovereign immunity for damages claims for

which liability insurance existed, up to the extent of any insurance coverage.

Sentell, 9 Ga. St. U.L. Rev. at 407-408 (quoting the text of the 1983

constitutional amendments); see also Gilbert, 264 Ga. at 745-746. At this time,

courts found that counties, school districts, and municipalities could also waive

sovereign immunity by purchasing insurance. Sentell, 9 Ga. St. U.L. Rev. at

408-410 (collecting and explaining cases). This was an important distinction

from the 1974 amendment because, pursuant to the 1983 amendment, state

agencies and departments themselves could waive sovereign immunity without

having to rely on the legislature to do so. See id.

      However, the 1991 amendment to our Constitution restored to the

legislature the exclusive power to waive sovereign immunity. See Sentell, 9 Ga.

                                       11
State U.L. Rev. at 412 (the 1991 amendment was a “repeal of, and replacement

for” the 1983 amendment). This amendment reads as follows:

     Except as specifically provided in this Paragraph, sovereign
     immunity extends to the state and all of its departments and
     agencies. The sovereign immunity of the state and its departments
     and agencies can only be waived by an Act of the General Assembly
     which specifically provides that sovereign immunity is thereby
     waived and the extent of such waiver.

     Ga. Const. Art. I, Sec. II, Par. IX (e) (emphasis supplied).

           “‘In construing a constitutional provision, the ordinary signification

     shall be applied to words.’” Blum v. Schrader, 281 Ga. 238 (1) (637 SE2d

     396) (2006).

     [T]his Court must honor the plain and unambiguous meaning of a
     constitutional provision. Our duty is to construe and apply the
     Constitution as it is now written. Where the natural and reasonable
     meaning of a constitutional provision is clear and capable of a
     natural and reasonable construction, courts are not authorized either
     to read into or read out that which would add to or change its
     meaning.

     Id. at 239-240 (2) (citations and punctuation omitted). The plain and

     unambiguous text of the 1991 constitutional amendment shows that only

     the General Assembly has the authority to waive the State’s sovereign

     immunity. Gilbert, 264 Ga. at 748 (subsection (e) of the amendment


                                         12
“confers upon the legislature the authority to waive sovereign immunity”);

see also Woodard v. Laurens County, 265 Ga. 404 (1) (456 SE2d 581)

(1995) (“A waiver of sovereign immunity is a mere privilege, not a right,

and the extension of that privilege is solely a matter of legislative grace.”).

The history of sovereign immunity in our State shows that the 1991

amendment intended to expressly reserve the power to waive sovereign

immunity exclusively to the legislature. See IBM v. Evans, 265 Ga. at 219

(Benham, P. J., concurring in part and dissenting in part) (“The first

sentence of subparagraph (e) reiterates the long-standing principle that

sovereign immunity extends to the state and its departments and agencies,

with a few constitutionally-specified exceptions.”); Sentell, 9 Ga. St. U.L.

Rev. at 408-417 (recognizing that the 1991 amendment “effects a major

constitutional retreat from 1983, and reclaims an earlier approach”

returning the “power of immunity waiver exclusively to the General

Assembly”); see also Donaldson v. Dept. of Transp., 262 Ga. 49, 50 (414

SE2d 638) (1992) (the 1991 amendment “extend[s] sovereign immunity

to all state departments and agencies, regardless of any insurance”).

      In IBM v. Evans we minimized the effect of the 1991 amendment,

                                      13
     finding that it had merely changed the manner in which the State waived

     its immunity by removing the insurance waiver that existed under the 1983

     amendment. 265 Ga. at 217. However, the amendment “does much more

     than change the way of waiver” by granting exclusive power to the

     legislature to waive sovereign immunity. Id. at 219 (Benham, P. J.,

     concurring in part and dissenting in part). Accordingly, the plain language

     of Paragraph IX (e) explicitly bars suits against the State or its officers and

     employees sued in their official capacities,4 until and unless sovereign

     immunity has been waived by the General Assembly.

            Second, the straightforward text of the 1991 amendment does not

     allow for exceptions. IBM v. Evans wrongly recognized an exception to

     sovereign immunity for suits seeking injunctive relief to restrain an illegal

     act. 265 Ga. at 216. In IBM v. Evans we distinguished between

     exceptions to sovereign immunity, which the judiciary could create, and

     waivers of sovereign immunity, which the General Assembly could create.

     265 Ga. at 217. Yet, because the amendment is “clear and capable of a

      4
        Sovereign immunity applies to public employees sued in their official
capacities because these “are in reality suits against the state.” Cameron v. Lang,
274 Ga. 122, 126 (3) (549 SE2d 341) (2001).
                                            14
natural and reasonable construction,” we may not read an exception into

the text or interpret the text to provide for an exception where none is

present. See Blum, 281 Ga. at 239. We agree with the State’s argument

that if we were to create exceptions to sovereign immunity, the exceptions

could swallow the rule permitting only the General Assembly to do so.

      Third, in IBM v. Evans we misconstrued a proper waiver of

sovereign immunity as an exception to sovereign immunity.               We

concluded in IBM v. Evans that the 1991 constitutional amendment did not

apply to waive sovereign immunity “because sovereign immunity has

never applied to bar this type of action seeking injunctive relief.” 265 Ga.

at 217. We cited City of Thomasville v. Shank, 263 Ga. 624 (1) (437 SE2d

306) (1993), for this proposition. IBM v. Evans, 265 Ga. at 217. In

Shank, we recognized a “nuisance exception” to sovereign immunity and

“reaffirm[ed] the longstanding principle that a municipality is liable for

creating or maintaining a nuisance which constitutes either a danger to life

and health or a taking of property.” 263 Ga. at 625. Though denominated

as an “exception” in Shank, the rationale behind it is rooted in the concept

that the government may not take or damage private property for public

                                    15
purposes without just and adequate compensation. 263 Ga. at 624-625.

See Ga. Const., Art. I, Sec. III, Par. I (a) (eminent domain); Columbia

County v. Doolittle, 270 Ga. 490 (1) (512 SE2d 236) (1999) (explaining

that the eminent domain provision of the Georgia Constitution waives

sovereign immunity in an inverse condemnation action, and therefore, a

county may be sued for damages and enjoined for creating or maintaining

a nuisance); Rutherford v. DeKalb County, 287 Ga. App. 366 (2) (651

SE2d 771) (2007) (noting that a county may be liable through inverse

condemnation when a nuisance amounts to a taking of property for public

purposes because sovereign immunity is waived by the State

Constitution’s eminent domain provision). Thus, the “nuisance exception”

recognized in Shank was not an exception at all, but instead, a proper

recognition that the Constitution itself requires just compensation for

takings and cannot, therefore, be understood to afford immunity in such

cases. As such, Shank does not support the conclusion in IBM v. Evans

that the 1991 constitutional amendment was not implicated nor did it give

us the authority in IBM v. Evans to create exceptions to sovereign

immunity not recognized under our Constitution.

                                   16
      Fourth, IBM v. Evans was wrongly decided because many of the

cases it relied upon predate the constitutional ratification of sovereign

immunity in 1974. See Undercofler v. Seaboard Air Line R. Co., 222 Ga.

822 (152 SE2d 878) (1966); Irwin v. Crawford, 210 Ga. 222 (78 SE2d

609) (1953); Cannon v. Montgomery, 184 Ga. 588 (192 SE 206) (1937).

Opinions of Georgia appellate courts dealing with the judicial application

of sovereign immunity prior to the 1974 constitutional amendment are not

applicable to claims against the State arising after the 1974 amendment

because the 1974 amendment created “‘an entirely new ball game’” with

regard to sovereign immunity. Southern LNG, Inc. v. MacGinnitie, 290

Ga. 204, 208 (1) (719 SE2d 473) (2011) (Benham, J., dissenting).

Additionally, the two cases relied upon by IBM v. Evans that do not

predate the 1974 amendment did not consider the effect of the amendment

or discuss the constitutional text. See Chilivis v. Nat. Distrib. Co., 239 Ga.

651 (1) (238 SE2d 431) (1977) (not addressing the constitutional language

and relying on pre-1974 cases); Evans v. Just Open Govt., 242 Ga. 834,

843-844 (251 SE2d 546) (1979) (Hill, J., concurring specially) (omitting

discussion of the constitutional text). For all of these reasons, our holding

                                     17
in IBM v. Evans is unsound.

      In deciding whether to overrule our prior precedent, we have

recognized that “[s]tare decisis is an important doctrine, but it is not a

straightjacket.” State v. Jackson, 287 Ga. 646, 647 (697 SE2d 757)

(2010).

The doctrine of stare decisis is always important, but it is less
compelling when, as in this case, the issue is the meaning of a
constitutional provision. That is because it is much harder for the
democratic process to correct or alter our interpretation of the
Constitution than our interpretation of a statute or regulation.

Smith v. Baptiste, 287 Ga. 23, 30 (1) (694 SE2d 83) (2010) (Nahmias, J.,

concurring specially). We consider factors such as “the age of the

precedent, the reliance interests at stake, the workability of the decision,

and, most importantly, the soundness of its reasoning” in deciding whether

to overrule a prior decision. Jackson, 287 Ga. at 658 (5); see also Smith,

287 Ga. at 32 (Nahmias, J., concurring specially).

      As explained above, the holding of IBM v. Evans is unsound

because it is contrary to the explicit text of the Constitution. It is less than

20 years old. See, e.g., Jackson, 287 Ga. at 658 (5) (overruling 29-year-old

case); Sharpe v. Dept. of Transp., 267 Ga. 267 (2) (476 SE2d 722) (1996)

                                      18
(overruling 90-year-old decision). The reliance on IBM v. Evans is limited;

our research has uncovered only four published cases that have applied its

holding to allow plaintiffs to bring a case against the State. In other cases

since we decided IBM v. Evans, we have repeatedly held that sovereign

immunity could only be waived by the General Assembly. See, e.g.,

Johnson v. Ga. Dept. of Human Res., 278 Ga. 714, 715 (1) (606 SE2d 270)

(2004) (“under the Georgia Constitution, the sovereign immunity of the

State may be waived only as provided by the Legislature in a tort claims

act or an act of the Legislature which specifically provides that sovereign

immunity is waived and sets forth the extent of such waiver”).

Additionally, as the State points out, then Presiding Justice Benham’s

vigorous dissent put litigants on notice that two members of the Court

believed the majority’s conclusion in IBM v. Evans was incorrect. 265 Ga.

at 219-220 (Benham, P. J., concurring in part and dissenting in part).

Finally, a bright line rule that only the Constitution itself or a specific

waiver by the General Assembly can abrogate sovereign immunity is more

workable than IBM v. Evans’ scheme allowing judicially created

exceptions. Thus, after weighing all of these considerations, we believe

                                     19
     that by overruling IBM v. Evans we have not only restored a “more logical

     analysis,” id. at 216, but also reaffirmed the only natural and reasonable

     reading of Paragraph IX regarding waivers and sovereign immunity.

           Not only does sovereign immunity bar the Center’s claim for

     injunctive relief against the State at common law, but it also bars the

     Center’s claim for injunctive relief pursuant to OCGA § 12-5-245. We

     agree with the trial court that there is no waiver of sovereign immunity

     found in OCGA § 12-5-245.5 This section of the Act provides:

            Any activity in violation of this part or of any ordinance or
      regulation adopted pursuant to this part shall be a public nuisance;
      and such activity may be enjoined or abated by an action filed in the
      appropriate superior court by the Attorney General on behalf of the
      department, by any local unit of government affected, or by any
      person. Upon showing of any activity in violation of this part or of
      any ordinance or regulation adopted pursuant to this part, a
      temporary restraining order, a permanent or temporary injunction,
      or other order shall be granted without the necessity of showing
      lack of an adequate remedy at law and irreparable injury. . . .

     Id.

      5
        The Court of Appeals did not rule on whether sovereign immunity barred
the Center’s claim for injunctive relief pursuant to OCGA § 12-5-245 and instead
found the claim viable under the common law. Center for a Sustainable Coast,
319 Ga. App. at 209 (“Pretermitting whether OCGA § 12-5-245 permits a claim
for injunctive relief, the Center is able to bring such a claim” under the common
law.).
                                          20
In construing [a] statute, we apply the fundamental rules of
statutory construction that require us to construe the statute
according to its terms, to give words their plain and ordinary
meaning, and to avoid a construction that makes some language
mere surplusage. At the same time, we must seek to effectuate the
intent of the legislature.

Currid v. DeKalb State Court Probation Dept., 285 Ga. 184, 187 (674

SE2d 894) (2009). The plain language of OCGA § 12-5-245 does not

provide for a specific waiver of governmental immunity nor the extent of

such a waiver, and therefore, no waiver can be implied or shown. See id.

In considering the Act as a whole, it is clear that the General Assembly did

not intend to waive sovereign immunity. See OCGA § 12-5-230 et seq.

(no specific waiver or mention of a waiver of sovereign immunity).

Moreover, even if there was a waiver of sovereign immunity, the Center

cannot obtain an injunction against the State pursuant to OCGA § 12-5-

245 because the statute is directed toward “activity” of persons that alters

the lands covered under the Act and is not directed toward regulating the

State’s permitting of such activity. Therefore, the Center’s request for

injunctive relief pursuant to OCGA § 12-5-245 is barred.

      Our decision today does not mean that citizens aggrieved by the


                                    21
unlawful conduct of public officers are without recourse. It means only

that they must seek relief against such officers in their individual

capacities. In some cases, qualified official immunity may limit the

availability of such relief, but sovereign immunity generally will pose no

bar. See IBM v. Evans, 265 Ga. at 220-222 (Benham, P. J., concurring in

part and dissenting in part).

      Accordingly, because we overrule IBM v. Evans, we conclude that

the Court of Appeals erred when it reversed the trial court’s dismissal of

the Center’s claim for injunctive relief based on sovereign immunity. We

hold that sovereign immunity bars the Center’s claim for injunctive relief

against the State in this case, whether the Center brings that claim pursuant

to the common law or OCGA § 12-5-245, and therefore, we reverse the

judgment of the Court of Appeals insofar as it held the Center’s claim for

injunctive relief to be viable.

      3. In light of our discussion above, we need not address whether the

Court of Appeals erred when it held that the Center otherwise properly

stated a claim upon which relief could be granted for injunctive relief at



                                     22
common law.6

        Judgment reversed. All the Justices concur.



                         Decided February 24, 2014.

        Certiorari to the Court of Appeals of Georgia – 319 Ga. App. 205.

        Samuel S. Olens, Attorney General, Issac Byrd, Deputy Attorney

General, John E. Hennelly, Senior Assistant Attorney General, James D.

Coots, Assistant Attorney General, Nels S. D. Peterson, Solicitor-General,

for appellants.

        Stack & Associates, Donald D. J. Stack, Jennifer R. Rhoton Culler,

for appellees.




6
    We deny the Center’s motion to strike the State’s supplemental brief.
                                       23